DETAILED ACTION
The following is responsive to original communications filed September 14, 2020 and telephonic communications with Applicant’s Representative conducted on June 27, 2022.  With respect to the telephonic communications, Applicant’s Representative approved, by way of the following Examiner’s Amendment, amendments to claims 1, 5–7, 10, 15, and 19–20.  Accordingly, claims 1–20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gall Gotfried on June 27, 2022.

In the Claims:  

1.	(Currently Amended) A method comprising:
	receiving, by a server, subject real-estate property listing information associated with a subject real-estate property;
	identifying a plurality of comparable real-estate property listings based on attributes of the subject real-estate property listing information;
	processing the subject real-estate property listing information together with the plurality of comparable real-estate property listings using a trained machine learning technique to predict a value for the subject real-estate property, the trained machine learning technique being trained to jointly establish a relationship between weights assigned to a set of training comparable real-estate property listings and value adjustments of the set of training comparable real-estate property listings and a value of a real-estate property of interest, the trained machine learning technique being trained by performing training operations including:
		selecting, as the real-estate property of interest, a first comparable real-estate property listing from a set of comparable real-estate property listings;
		computing a first quantity comprising an estimate of a relative price difference between the real-estate property of interest and a given comparable real-estate property listing;
		computing a second quantity comprising a weight characterizing a relative strength of the given comparable real-estate property listing;
		adjusting values of a collection of the training comparable real-estate property listings based on the first quantity and the second quantity; 
		computing a regression loss based on a point estimate of the value of the real-estate property of interest and a ground truth value for the real-estate property of interest; and
		updating parameters of the machine learning technique based on the computed regression loss; and
	performing an action with respect to the subject real-estate property based on the predicted value of the subject real-estate property.

5.	(Currently Amended) The method of claim 1, wherein the trained machine learning technique is configured to output [[a]] the first quantity and [[a]] the second quantity

6.	(Currently Amended) The method of claim 5, further comprising:
	adjusting values of the plurality of comparable real-estate property listings based on the first quantity associated with each of the plurality of comparable real-estate property listings; and
	modifying the adjusted values of the plurality of comparable real-estate property listings respectively by the second quantity of each of the plurality of comparable real-estate property listings to compute a point estimate of the value of the subject real-estate property.

7.	(Currently Amended) The method of claim 1, wherein the training operations are performed before receiving the subject real-estate property listing information associated with a subject real-estate property, the method comprises:
	accessing the set of training comparable real-estate property listings; [[and]]
	
	selecting, as the real-estate property of interest, a first comparable real-estate property listing from the set of comparable real-estate property listings; and
	identifying [[a]] the collection of the training comparable real-estate property listings that have attributes that match attributes of the real-estate property of interest;
	
	
	
	
	
	
	

10.	(Currently Amended) The method of claim 1, wherein the machine learning technique is trained to compute the weights assigned to [[a]] the set of training comparable real-estate properties and the value adjustments of the set of training comparable real-estate property listings jointly based on a same set of parameters.

15.	(Currently Amended) A system comprising:  
a memory that stores instructions; and
one or more processors on a server configured by the instructions to perform operations comprising:  
		receiving, by a server, subject real-estate property listing information associated with a subject real-estate property;
		identifying a plurality of comparable real-estate property listings based on attributes of the subject real-estate property listing information;
		processing the subject real-estate property listing information together with the plurality of comparable real-estate property listings using a trained machine learning technique to predict a value for the subject real-estate property, the trained machine learning technique being trained to jointly establish a relationship between weights assigned to a set of training comparable real-estate property listings and value adjustments of the set of training comparable real-estate property listings and a value of a real-estate property of interest, the trained machine learning technique being trained by performing training operations including:
		selecting, as the real-estate property of interest, a first comparable real-estate property listing from a set of comparable real-estate property listings;
		computing a first quantity comprising an estimate of a relative price difference between the real-estate property of interest and a given comparable real-estate property listing;
		computing a second quantity comprising a weight characterizing a relative strength of the given comparable real-estate property listing;
		adjusting values of a collection of the training comparable real-estate property listings based on the first quantity and the second quantity; 
		computing a regression loss based on a point estimate of the value of the real-estate property of interest and a ground truth value for the real-estate property of interest; and
		updating parameters of the machine learning technique based on the computed regression loss; and
		performing an action with respect to the subject real-estate property based on the predicted value of the subject real-estate property.

19.	(Currently Amended) The system of claim 15, wherein the trained machine learning technique is configured to output [[a]] the first quantity and [[a]] the second quantity

20.	(Currently Amended) A non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device to perform operations comprising:  
	receiving, by a server, subject real-estate property listing information associated with a subject real-estate property;
	identifying a plurality of comparable real-estate property listings based on attributes of the subject real-estate property listing information;
	processing the subject real-estate property listing information together with the plurality of comparable real-estate property listings using a trained machine learning technique to predict a value for the subject real-estate property, the trained machine learning technique being trained to jointly establish a relationship between weights assigned to a set of training comparable real-estate property listings and value adjustments of the set of training comparable real-estate property listings and a value of a real-estate property of interest, the trained machine learning technique being trained by performing training operations including:
		selecting, as the real-estate property of interest, a first comparable real-estate property listing from a set of comparable real-estate property listings;
		computing a first quantity comprising an estimate of a relative price difference between the real-estate property of interest and a given comparable real-estate property listing;
		computing a second quantity comprising a weight characterizing a relative strength of the given comparable real-estate property listing;
		adjusting values of a collection of the training comparable real-estate property listings based on the first quantity and the second quantity; 
		computing a regression loss based on a point estimate of the value of the real-estate property of interest and a ground truth value for the real-estate property of interest; and
		updating parameters of the machine learning technique based on the computed regression loss; and
	performing an action with respect to the subject real-estate property based on the predicted value of the subject real-estate property.

REASONS FOR ALLOWANCE
Claims 1–20 are allowed.
The following is an examiner’s statement of reasons for allowance:
When considered in view of the remaining claim elements, the prior art of record, either alone or in any combination, does not disclose “processing the subject real-estate property listing information together with the plurality of comparable real-estate property listings using a trained machine learning technique to predict a value for the subject real-estate property, the trained machine learning technique being trained to jointly establish a relationship between weights assigned to a set of training comparable real-estate property listings and value adjustments of the set of training comparable real-estate property listings and a value of a real-estate property of interest” according to the machine learning training steps recited in claims 1, 15, and 20.
The closest prior art of record is disclosed by Choi et al. (U.S. 2021/0279824), AGASSI et al. (U.S. 2019/0251604), Hildebrand (U.S. 2019/0043144), Tatang et al. (U.S. 10,055,788), Spieckerman (U.S. 2014/0164260), Kintzel (Kintzel, J. D. (2019). Price prediction and deep learning in real estate valuation models (Order No. 28275544). Available from ProQuest Dissertations and Theses Professional. (2511164700).), Guo et al. (Guo, J., Shu-hen Chiang, Liu, M., Chi-Chun, Y., & Kai-yi, G. (2020). Can machine learning algorithms associated with text mining from internet data improve housing price prediction performance? International Journal of Strategic Property Management, 24(5), 300-312.), and Viriato (Viriato, J. C. (2019). AI and machine learning in real estate investment. Journal of Portfolio Management, 45(7), 43-54.).  
However, either taken alone or in any combination, Choi, AGASSI, Hildebrand, Tatang, Spieckerman, Kintzel, Guo, and Viriato, do not disclose “processing the subject real-estate property listing information together with the plurality of comparable real-estate property listings using a trained machine learning technique to predict a value for the subject real-estate property, the trained machine learning technique being trained to jointly establish a relationship between weights assigned to a set of training comparable real-estate property listings and value adjustments of the set of training comparable real-estate property listings and a value of a real-estate property of interest” according to the machine learning training steps recited in claims 1, 15, and 20.
Accordingly, claims 1–20 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623